—In a child custody proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Bangs County *668(Weinstein, J.), dated December 5, 2001, which granted the mother’s postdisposition application for an attorney’s fee and expert fee in the sum of $11,577.
Ordered that the order is affirmed, with costs.
The Family Court providently exercised its discretion in awarding the mother the full cost of the expert’s fee and a percentage of her reasonable attorney’s fee, considering the parties’ disparate incomes and the fact that some of the mother’s fees were incurred because of the father’s dilatory tactics (see O’Shea v O’Shea, 93 NY2d 187; Krigsman v Krigsman, 288 AD2d 189).
The appellant’s remaining contentions are without merit. Altman, J.P., S. Miller, Adams and Mastro, JJ., concur.